DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 08/09/2022. The objections to the Drawings, the Specification, and the claims have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1-22 remain pending for consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “horizontal circumferential direction” disclosed in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the of the word “may” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 22 recite the limitation “the liquid”.  There is insufficient antecedent basis for this limitation in the claims.

Claim 11 recites the limitations “a deformation resistance reinforcement wall extending from the first surface in a direction away from the heater, and a thickness of a portion of the deformation resistance reinforcement wall increases in a direction away from the heater” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed orientation or disclosing a different orientation in addition to the previously claimed orientation.
Claim 15 recites the limitations “a deformation resistance reinforcement wall extending from the first surface in a vertical direction away from the heater, wherein a thickness of a portion of the second section increases in a direction away from the heater” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed orientation or disclosing a different orientation in addition to the previously claimed orientation.
Claim 18 recites “the first tray includes a plurality of cell walls defining an associated portion, of the first portion and the second portion, of a plurality of the cells”. However, it is unclear what the metes and bounds of the claim are. It is unclear how the “second portion of cell” which defines the second tray is also included in the first tray. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended. For examination purposes, the disclosure will be interpreted as --the first tray includes a plurality of cell walls defining an associated portion of the first portion of a plurality of the cells--.      
Regarding claim 22, the claim recites “a horizontal circumferential direction” which renders the claim indefinite because it is unclear what “a horizontal circumferential direction” is. The specification and figures fail to illustrate this type of orientation.
Claims 2-10, 12-14, 16-17, and 19-21 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 20180093666, herein after referred to as Song) in view of Boarman et al. (US 20140165598 A1, herein after referred to as Boarman) and in further view of Son et al. (US 20130014536 A1, herein after referred to as Son).
Regarding claim 1, Song teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (upper storage chamber 20a Fig. 2); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]); a heater (ice making heater 234 Fig. 10) and a controller (controller 310 Fig. 12) configured to: operate the heater while the ice is being formed (paragraph [0183]) so that gas bubbles (bubbles paragraph [130]) dissolved in a liquid (water in paragraph [0099]) within the cell move from a portion of space (bottom part of the cell paragraph [0099]) where the liquid that has phase-changed into the ice to another portion of the space (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
	Song teaches the invention as described above but fails to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a driver that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice, and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell; the heater provided adjacent to the second tray.
However, Boarman teaches a first tray (first mold portion 32 Fig. 2A) having a first portion (mold cavity segment 36 Fig. 2A) of a cell (mold cavity 40 Fig. 2); a second tray (second mold portion 34 Fig. 2A) having a second portion (mold cavity segment 38 Fig. 2A) of the cell, the first portion and the second portion being configured to define a space (mold cavity 40 Fig. 2) formed by the cell; a driver (drive mechanism paragraph [0005]) that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell (paragraph [0005] and Figs. 2 and 2A) in an ice making process (C position paragraph [0086]) in which the liquid in the space is phase-changed into ice (solidification phase of the liquid paragraph [0102]), and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process (O position paragraph [0087]) in which the ice is removed from the space of the cell; the heater provided adjacent to the second tray (a heat source is engaged with the second mold portion in paragraph [0006]) to produce and harvest spherical shape ice structures.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of Song to include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a driver that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice, and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell; the heater provided adjacent to the second tray in view of the teachings of Boarman to produce and harvest spherical shape ice structures.
	The combined teachings teach the invention as described above but fail to explicitly teach wherein the refrigerator further comprises: a first tray case supporting the first tray; and a second tray case supporting the second tray, and wherein a degree of attachment between the ice and the first tray is less than a degree of attachment between the ice and the first tray case.
However, Son teaches wherein the refrigerator further comprises: a first tray case (see below annotated Fig. of Son) supporting the first tray (see below annotated Fig. of Son); and a second tray case (tray case 121 Fig. 3) supporting the second tray (tray body 123 Fig. 3), wherein a degree of attachment between the ice and the first tray is less than a degree of attachment between the ice and the first tray case (It is understood by the Examiner that the first tray case is made entirely of metal see paragraph [0064] of Son which has a higher degree of attachment with ice than the first which has parts made of a flexible material see paragraph [0062] of Son) to make the ice harvesting easier.

    PNG
    media_image1.png
    575
    975
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of the combined teachings to include a refrigerator that further comprises: a first tray case supporting the first tray; and a second tray case supporting the second tray, and wherein a degree of attachment between the ice and the first tray is less than a degree of attachment between the ice and the first tray casein view of the teachings of Son to make the ice harvesting easier.
Regarding claim 2, the combined teachings teach wherein the first tray, is located farther from the heater than the second tray (Boarman teaches in paragraph [0006] that the heat source is engaged with the second tray which means that the second tray is closer to the heater than the first tray).
Regarding claim 3, the combined teachings teach wherein a degree of cold transfer of the second tray is greater than that of the second tray case (see below annotated Fig. of Boarman).

    PNG
    media_image2.png
    864
    924
    media_image2.png
    Greyscale

Regarding claim 4, the combined teachings teach wherein a degree of deformation resistance of the first tray case is greater than that of the first tray (the first tray case of Son which is made of metal as disclosed in paragraph [0064] is understood to have a higher degree of deformation resistance than the first tray which has parts made of an elastic material as disclosed in paragraph [0062] of Son), such that ice is made in a direction (arrow D Figs. 5A-C of Boarman) from the first portion (mold cavity segment 36 Figs. 5A-C of Boarman) to the second portion (mold cavity segment 38 Figs. 5A-C of Boarman) of the cell included in the second tray (second mold portion 34 Figs. 5A-C of Boarman).
Regarding claim 9, the combined teachings teach further comprising an additional heater (ice making heater 270 Fig. 8 of Song) located adjacent to the second tray, wherein an upper end (see below annotated Fig. of Song) of the additional heater is located at a position lower (see below annotated Fig. of Song) than a support surface (see below annotated Fig. of Song) in which an associated second tray case supports the second tray (see below annotated Fig. of Song).

    PNG
    media_image3.png
    753
    1049
    media_image3.png
    Greyscale

Regarding claim 10, the combined teachings teach further comprising an additional heater (ice separating heater 161 Fig. 11 of Son) located adjacent the first tray (Fig. 11 of Son), wherein the first tray further includes an auxiliary storage chamber (air holes 115 Fig. 6 of Son) located above an associated first portion (recessed parts 113 Fig. 6 of Son) of the cell, and wherein an upper end (Fig. 11 of Son) of the additional heater is located at a position lower than an upper end of the auxiliary storage chamber (Fig. 6 of Son).
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Boarman, in view of Son, and in further view of Lee et al. (KR 20130009521A, herein after referred to as Lee).
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach wherein the first tray includes a plurality of cell walls defining associated first portion of a plurality of cells and a connector configured to connect the plurality of cell walls.
However, Lee teaches wherein the first tray includes a plurality of cell walls (see below annotated Fig. of Lee) defining associated first portion (see below annotated Fig. of Lee) of a plurality of cells and a connector (see annotated Fig. of Lee) configured to connect the plurality of cell walls (see below annotated Fig. of Lee) to keep the first tray together as one piece.

    PNG
    media_image4.png
    606
    1151
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the icemaker of the combined teachings to include a first tray that includes a plurality of cell walls defining associated first portion of a plurality of cells and a connector configured to connect the plurality of cell walls in view of the teachings of Lee to keep the first tray together as one piece.
	Regarding claim 6, the combined teachings teach wherein the connector includes a first connector (see below annotated Fig. of Lee), and a second connector (see below annotated Fig. of Lee).

    PNG
    media_image5.png
    311
    924
    media_image5.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly to teach a cold air supply duct. However, Lee discloses in paragraph [0112] that spherical ice is produced in the cell by continuous supply of cold air. Therefore, it is understood by the Examiner that a cold air supply duct is provided with the tray assembly disclosed by Lee to produce ice.
The combined teachings teach the invention as described above but fail to explicitly teach the connector spaced farther from the cold air supply duct than the first connector.
However, Applicant has not disclosed that having the connector spaced farther from the cold air supply duct than the first connector does anything more than produce the predictable result of connecting the plurality of the cell walls. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the connector of combined teachings and meet the claimed limitations in order to provide the predictable results of connecting the plurality of the cell walls.	
Regarding claim 8, the combined teachings teach wherein the second connector includes a first region (see below annotated Fig. of Boarman), and a second region (see below annotated Fig. of Boarman).

    PNG
    media_image6.png
    618
    1093
    media_image6.png
    Greyscale

The combined teachings teach the invention as described above but fails to explicitly teach the second region having a through-hole in which the temperature sensor is located.
However, Applicant has not disclosed that having a through-hole in which the temperature sensor is located does anything more than produce the predictable result of measuring the temperature in the cells. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the sensor accommodation portion 219 (paragraph [0087] of Song) and meet the claimed limitations in order to provide the predictable results of measuring the temperature in the cells.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee.
Regarding claim 11, Song teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (upper storage chamber 20a Fig. 2); a heater (ice-making heater 234 Fig. 10); and a controller (controller 310 Fig. 12) configured to: operate the heater while the ice is being formed (paragraph [0183]) so that gas bubbles (bubbles paragraph [130]) dissolved in a liquid (water in paragraph [0099]) within the cell move from a portion of space (bottom part of the cell paragraph [0099]) where the liquid that has phase-changed into the ice to another portion of the space (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
Song teaches the invention as described above but fails to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a driver that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice, and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell; the heater provided adjacent the second tray; and wherein the first tray includes a first wall having a first surface defining an associated first portion of the cell, and a deformation resistance reinforcement wall extending from the first surface in a direction away from the heater, and a thickness of a portion of the deformation resistance reinforcement wall increases in the direction away from the heater.
However, Lee teaches a first tray (upper tray 110 Fig. 8) having a first portion (upper cell 115 Fig. 8) of a cell (cell 103 Fig. 9); a second tray (lower tray 120 Fig. 8) having a second portion (lower cell 122 Fig. 8) of the cell, the first portion and the second portion being configured to define a space (Fig. 9) formed by the cell; a driver (driving unit 130 Fig. 3) that moves the second tray relative to the first tray (paragraph [0111]) such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell (paragraph [0112]) in an ice making process (paragraph [0119]) in which the liquid in the space is phase-changed into ice (paragraph [0112]), and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process (Fig. 13 and paragraph [0119]) in which the ice is removed from the space of the cell; the heater (lower heater 152 Fig. 8) provided adjacent the second tray (Fig. 8); and wherein the first tray includes a first wall (see below annotated Fig. of Lee) having a first surface (see below annotated Fig. of Lee) defining an associated first portion (see below annotated Fig. of Lee) of the cell, and a deformation resistance reinforcement wall (see below annotated Fig. of Lee) extending from the first surface in a direction away (see below annotated Fig. of Lee) from the heater, and a thickness (see below annotated Fig. of Lee) of a portion of the deformation resistance reinforcement wall increases in the direction away from the heater (see below annotated Fig. of Lee) to provide an automated way of producing and harvesting spherical shape ice structures.

    PNG
    media_image7.png
    743
    910
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of Song to include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a driver that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice, and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell; the heater provided adjacent the second tray; and wherein the first tray includes a first wall having a first surface defining an associated first portion of the cell, and a deformation resistance reinforcement wall extending from the first surface in a direction away from the heater, and a thickness of a portion of the deformation resistance reinforcement wall increases in the direction away from the heater in view of the teachings of Lee to provide an automated way of producing and harvesting spherical shape ice structures.
Regarding claim 12, the combined teachings teach wherein the first tray (upper tray 110 Fig. 8 of Lee) is located farther from the heater (lower heater 152 Fig. 8 of Lee) than the second tray (lower tray 120 Fig. 8 of Lee).
Regarding claim 13, the combined teachings teach further comprising a pusher (ejecting pins 253a Fig. 14 of Lee) located at one side (Fig. 14 of Lee) of the first tray to separate the ice from the first tray (paragraph [0130] of Lee).
Regarding claim 14, the combined teachings teach wherein the first wall includes a through-hole (air hole 116 Fig. 8 of Lee), through which the pusher passes when separating the ice from the first tray (paragraph [0130] of Lee).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee and in further view of Son.
Regarding claim 15, Song teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (upper storage chamber 20a Fig. 2); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]); a heater (ice-making heater 234 Fig. 10); and a controller (controller 310 Fig. 12) configured to control the heater while the ice is being formed (paragraph [0183]) so that gas bubbles (bubbles paragraph [130]) dissolved in a liquid (water in paragraph [0099]) within the cell move from a portion of space (bottom part of the cell paragraph [0099]) where the liquid that has phase-changed into the ice to a portion of the space (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
Song teaches the invention as described above but fails to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive liquid to be phase-changed to form ice; the heater provided adjacent the first tray; wherein the first tray includes a first section defining a portion of an associated first portion of the cell, and a second section extending from the first section, wherein the first section includes a first surface defining the associated first portion of the cell and a deformation resistance reinforcement wall extending from the first surface in a vertical direction away from the heater, wherein a thickness of a portion of the second section increases in a direction away from the heater.
However, Lee teaches a first tray (upper tray 110 Fig. 8) having a first portion (upper cell 115 Fig. 8) of a cell (cell 103 Fig. 9); a second tray (lower tray 120 Fig. 8) having a second portion (lower cell 122 Fig. 8) of the cell, the first portion and the second portion of the cell being configured to define a space (Fig. 9) of the cell to receive liquid to be phase-changed to form ice (paragraph [0112]); the heater (upper heater 151 Fig. 8) provided adjacent the first tray (Fig. 8); wherein the first tray includes a first section (see below annotated Fig. of Lee) defining a portion of an associated first portion of the cell (see below annotated Fig. of Lee), and a second section (see below annotated Fig. of Lee) extending from the first section, wherein the first section includes a first surface (see below annotated Fig. of Lee) defining the associated first portion of the cell and a deformation resistance reinforcement wall (see below annotated Fig. of Lee) extending from the first surface in a vertical direction (see below annotated Fig. of Lee) away from the heater, wherein a thickness of a portion of the second section increases in a direction away (see below annotated Fig. of Lee) from the heater to provide an automated way of producing and harvesting spherical shape ice structures.

    PNG
    media_image8.png
    799
    967
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of Song to include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive liquid to be phase-changed to form ice; the heater provided adjacent the first tray; wherein the first tray includes a first section defining a portion of an associated first portion of the cell, and a second section extending from the first section, wherein the first section includes a first surface defining the associated first portion of the cell and a deformation resistance reinforcement wall extending from the first surface in a vertical direction away from the heater, wherein a thickness of a portion of the second section increases in a direction away from the heater in view of the teachings of Lee to provide an automated way of producing and harvesting spherical shape ice structures.
The combined teachings teach the invention as described above but fail to explicitly teach wherein the refrigerator further comprises: a first tray case supporting the first tray; and a second tray case supporting the second tray, wherein the second tray is spaced farther from the heater than the first tray, and wherein an associated one of the first tray case or the second tray case is formed of a material having a greater degree of deformation resistance than the one of the first tray or the second tray.
	However, Son teaches wherein the refrigerator further comprises: a first tray case (see below annotated Fig. of Son) supporting the first tray; and a second tray case (tray case 121 Fig. 3) supporting the second tray, wherein the second tray (tray body 123 Fig. 3) is spaced farther from the heater (separating heater 161 Fig. 3) than the first tray (recessed part 113 Fig. 3), and wherein an associated second tray case is formed of a material (metal paragraph [0049]) having a greater degree of deformation resistance than the second tray (it is understood by Examiner that tray body 123 is made of a flexible material see paragraph [0054] which has a lower degree of deformation than tray case 121 which is made of metal) to provide support for the tray and to allow for a specific region of the tray to be deformed during ice harvesting.

    PNG
    media_image9.png
    284
    757
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of the combined teachings to include a refrigerator that further comprises: a first tray case supporting the first tray; and a second tray case supporting the second tray, wherein the second tray is spaced farther from the heater than the first tray, and wherein an associated second tray case is formed of a material having a greater degree of deformation resistance than the second tray in view of the teachings of Son to provide support for the tray and to allow for a specific region of the tray to be deformed during ice harvesting.
Regarding claim 16, the combined teachings teach wherein the second tray is formed of a material (flexible material paragraph [0054] of Son) having a less degree of attachment with ice than the material forming the second tray case (It is understood by the Examiner that tray case 121 which is made of metal see paragraph [0049] of Son has a higher degree of attachment with ice than tray body 123 made of a flexible material).
	Regarding claim 17, the combined teachings teach wherein the second tray is formed of a material (flexible material paragraph [0054] of Son) having a degree of cold transfer that is greater than that of a material (metal paragraph [0049] of Son) forming the second tray case.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee and in further view of Shoukyuu et al. (US7152424B2, herein after referred to as Shoukyuu).
Regarding claim 18, Song teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (upper storage chamber 20a Fig. 2); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]); a temperature sensor (temperature sensor 322 Fig. 12) configured to sense a temperature within a cell (paragraph [0087]); a heater (ice-making heater 234 Fig. 10); and a controller (controller 310 Fig. 12) configured to control the heater (paragraph [0183]), wherein: the controller controls the heater while the ice is forming in the space of the cell (paragraph [0183]) so that air bubbles (bubbles paragraph [130]) dissolved in a liquid (water in paragraph [0099]) within the cell move from a portion of the cell (bottom part of the cell paragraph [0099]) where the liquid has phase-changed into ice toward another portion of the cell (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
Song teaches the invention as described above but fails to explicitly teach a first tray having a first portion of the cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive liquid to be phase-changed to form ice; the heater provided adjacent the second tray; the first tray includes a plurality of cell walls defining an associated portion of the first portion of a plurality of the cells and a connector configured to connect the plurality of cell walls, the connector includes a first surface contacting the second tray and a second surface located above the first surface, the second surface is in contact with a tray case that supports the first tray.
However, Lee teaches a first tray (upper tray 110 Fig. 8) having a first portion (upper cell 115 Fig. 8) of the cell (cell 103 Fig. 9); a second tray (lower tray 120 Fig. 8) having a second portion (lower cell 122 Fig. 8) of the cell, the first portion and the second portion of the cell being configured to define a space (Fig. 9) of the cell to receive liquid to be phase-changed to form ice (paragraph [0112]); the heater (lower heater 152 Fig. 8) provided adjacent the second tray (Fig. 8); the first tray includes a plurality of cell walls (see below annotated Fig. of Lee) defining an associated portion of the first portion (see below annotated Fig. of Lee) of a plurality of the cells (paragraph [0157]) and a connector (see below annotated Fig. of Lee) configured to connect the plurality of cell walls, the connector includes a first surface (see below annotated Fig. of Lee) contacting the second tray and a second surface (see below annotated Fig. of Lee) located above the first surface, the second surface is in contact with a tray case (see below annotated Fig. of Lee) that supports the first tray to provide an automated way of producing and harvesting spherical shape ice structures.

    PNG
    media_image10.png
    578
    960
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    490
    537
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of Song to include a first tray having a first portion of the cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive liquid to be phase-changed to form ice; the heater provided adjacent the second tray; the first tray includes a plurality of cell walls defining an associated portion of the first portion of a plurality of the cells and a connector configured to connect the plurality of cell walls, the connector includes a first surface contacting the second tray and a second surface located above the first surface, the second surface is in contact with a tray case that supports the first tray in view of the teachings of Lee to provide an automated way of producing and harvesting spherical shape ice structures.
The combined teachings teach the invention as described above but fail to explicitly teach the first tray is formed of a material having a degree of cold transfer that is greater than that of a material forming the tray case that supports the first tray.
However, Shoukyuu teaches the first tray (ice tray 11 Fig. 1) is formed of a material (aluminum Col. 2 lines 54-61) having a degree of cold transfer that is greater than that of a material (resin Col. 2 lines 54-61) forming the tray case (frame 14C and mounting arm 9 Fig. 1) that supports the first tray (it is understood that metal has a higher degree of heat transfer than resin) to provide high heat conductivity and reduce weight.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a first tray formed of a material having a degree of cold transfer that is greater than that of a material forming the tray case that supports the first tray in view of the teachings of Shoukyuu to provide high heat conductivity and reduce weight.
	Regarding claim 19, the combined teachings teach wherein the second surface of the connector includes a case accommodation region (see below annotated Fig. of Lee) connected to the tray case.

    PNG
    media_image12.png
    308
    680
    media_image12.png
    Greyscale

	Regarding claim 20, the combined teachings teach wherein the connector includes a first connector (see below annotated Fig. of Lee) and a second connector (see below annotated Fig. of Lee), and wherein a second surface (see below annotated Fig. of Lee) of the first connector is located at an uppermost surface (see below annotated Fig. of Lee) of the first tray.

    PNG
    media_image13.png
    395
    810
    media_image13.png
    Greyscale

Regarding claim 21, the combined teachings teach the invention as described above but fail to explicitly teach wherein the second surface of the second connector includes a sensor accommodation region in which the temperature sensor is mounted.
However, Applicant has not disclosed that having the second surface of the second connector which includes a sensor accommodation region in which the temperature sensor is mounted does anything more than produce the predictable result of providing a temperature sensor to measure the temperature in the cells. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the sensor accommodation portion 219 (paragraph [0087] of Song) and meet the claimed limitations in order to measure the temperature in the cells.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Boarman, and in further view of Lee.
Regarding claim 22, Song teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (upper storage chamber 20a Fig. 2); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]); and a controller (controller 310 Fig. 12) configured to control the heater (ice-making heater 234 Fig. 10) while the ice is forming (paragraph [0183]) in the space of the cell so that air bubbles (bubbles paragraph [130]) dissolved in a liquid (water in paragraph [0099]) within the cell move from a portion of the cell (bottom part of the cell paragraph [0099]) where the liquid has phase-changed into ice toward another portion of the cell (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
Song teaches the invention as described above but fails to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive the liquid to be phase-changed to form ice.
However, Boarman teaches a first tray (first mold portion 32 Fig. 2A) having a first portion (mold cavity segment 36 Fig. 2A) of a cell (mold cavity 40 Fig. 2); a second tray (second mold portion 34 Fig. 2A) having a second portion (mold cavity segment 38 Fig. 2A) of the cell, the first portion and the second portion of the cell being configured to define a space (mold cavity 40 Fig. 2) of the cell to receive the liquid to be phase-changed to form ice to allow for the making of spherical shape ice structures.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Song include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive the liquid to be phase-changed to form ice in view of the teachings of Boarman to allow for the making of spherical shape ice structures.
The combined teachings teach the invention as described above but fail to explicitly teach a heater provided adjacent to at least one of the first tray or the second tray wherein the first tray includes a first contact surface contacting the second tray, and a curvature of at least a portion of an outer surface of the first tray varies at a height from the first contact surface in a circumferential direction.
However, Lee teaches a heater (upper heater 151 and lower heater 152 Fig. 18) provided adjacent to at least one of the first tray (upper tray 110 Fig. 8) or the second tray (lower tray 120 Fig. 8) wherein the first tray includes a first contact surface (step portion 112a Fig. 8) contacting the second tray, and a curvature (see below annotated Fig. of Lee) of at least a portion (see below annotated Fig. of Lee) of an outer surface (see below annotated Fig. of Lee) of the first tray varies at a height (see below annotated Fig. of Lee) from the first contact surface in a circumferential direction (see below annotated Fig. of Lee) to provide different sections of the tray with different heat transfer rate.

    PNG
    media_image14.png
    536
    590
    media_image14.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of the combined teachings to include a heater provided adjacent to at least one of the first tray or the second tray wherein a first tray includes a first contact surface contacting the second tray, and a curvature of at least a portion of an outer surface of the first tray varies at a height from the first contact surface in a circumferential direction in view of the teachings of Lee to provide different sections of the tray with different heat transfer rate.
Response to Arguments
Applicant’s arguments with respect to claims 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Son teaches a unitary structure that does not correspond to the recited first tray case of claims 1, 15, and 18, Examiner disagrees. 
Applicant is reminded that it has been held that “making integral” or “making separable” a structure has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 V. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the tray case of Son and meet the claimed limitations in order to provide the predictable results of providing support for the ice tray. Therefore, the rejection is maintained.
Regarding Applicant’s arguments that all portions of the upper tray of Son are made of metal and that Son does not teach or suggest that a degree of attachment between the ice and the first tray is less than a degree of attachment between the ice and the first tray case, as further recited in claim 1, Examiner disagrees.
It is understood by the Examiner that the first tray case (see above annotated Fig. of Son in claim 1) is made entirely of metal as disclosed in paragraph [0064] of Son which is understood to have a higher degree of attachment with ice than the first tray which has parts (recessed parts 113 Fig. 6) made of a flexible material as disclosed in paragraph [0062] of Son. Therefore, the rejection is maintained.
	Regarding Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For clarity, Song has been established in the rejections as the primary reference to teach a refrigerator that includes a controller which operates a heater while ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state. In other words, the teachings of Boarman and Son have been relied upon for making it obvious to modify the system of Song to have more features. MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". On the first hand, Boarman has been relied upon for making obvious a refrigerator with a first and second tray where the second tray is movable with respect to the first tray. On the other hand, Son has been relied upon for making obvious a first and second tray case to respectively support the first and second tray wherein a degree of attachment between the ice and the first tray is less than a degree of attachment between the ice and the first tray case. One of ordinary skill in the art at the time of the invention would recognize that the refrigerator disclosed by Son could be modified to include a first and second tray in view of the teachings of Boarman, and to also include a first tray case supporting the first tray; and a second tray case supporting the second tray, and wherein a degree of attachment between the ice and the first tray is less than a degree of attachment between the ice and the first tray casein view of the teachings of Son to efficiently produce and harvest spherical shape ice structures. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “wherein a cross-sectional thickness of the second connector is greater than that of the first connector” as disclosed in claim 7.
The closest prior art of reference, Lee (KR 20130009521A), teaches a first connector and a second connector; however, the reference fails to disclose, suggest or teach “wherein a cross-sectional thickness of the second connector is greater than that of the first connector” as disclosed in claim 7.
Therefore, claim 7 is considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763